      Case 3:19-cv-07651-EMC Document 209 Filed 10/27/20 Page 1 of 5



 1   IAN SIMMONS (admitted pro hac vice)
     isimmons@omm.com
 2   MATT SCHOCK (admitted pro hac vice)
     mschock@omm.com
 3   O’MELVENY & MYERS LLP
     1625 Eye Street, NW
 4   Washington, DC 20006
     T: +1-202-383-5300
 5   F: +1-202-383-5414
 6   ANNA T. PLETCHER (Bar #239730)
     apletcher@omm.com
 7   O’MELVENY & MYERS LLP
     Two Embarcadero Center
 8   28th Floor
     San Francisco, CA 94111-3823
 9   T: +1-415-984-8700
     F: +1-415-984-8701
10

11   Attorneys for Amici Curiae
     Fair Standards Alliance
12
                              UNITED STATES DISTRICT COURT
13                          NORTHERN DISTRICT OF CALIFORNIA
14   INTEL CORPORATION and APPLE INC.,           Case No. 3:19-cv-07651-EMC
15                        Plaintiffs,            NOTICE OF MOTION AND MOTION
                                                 FOR LEAVE TO FILE BRIEF OF
16          v.                                   AMICI CURIAE FAIR STANDARDS
                                                 ALLIANCE IN SUPPORT OF
17   FORTRESS INVESTMENT GROUP LLC,              PLAINTIFFS’ OPPOSITION TO
     FORTRESS CREDIT CO. LLC, UNILOC             DEFENDANTS’ MOTION TO
18   2017 LLC, UNILOC USA, INC., UNILOC          DISMISS AND STRIKE PLAINTIFFS’
     LUXEMBOURG S.A.R.L., VLSI                   AMENDED COMPLAINT
19   TECHNOLOGY LLC, INVT SPE LLC,
     INVENTERGY GLOBAL, INC., IXI IP, LLC,       Hon. Edward M. Chen
20   and SEVEN NETWORKS, LLC,
                                                 Date: December 17, 2020
21                        Defendants.            Time: 1:30 p.m.
                                                 Dept.: Courtroom 5
22

23

24

25

26

27

28

                                                                MOTION FOR LEAVE TO FILE
                                           -1-
                                                                        3:19-CV-07651-EMC
         Case 3:19-cv-07651-EMC Document 209 Filed 10/27/20 Page 2 of 5



 1                                NOTICE OF MOTION AND MOTION
 2           TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 3           PLEASE TAKE NOTICE THAT Fair Standards Alliance a.s.b.l. (“FSA”) hereby moves
 4   the Court for leave to file a brief as amici curiae supporting Plaintiffs’ opposition to Defendants’
 5   motion to dismiss and strike Plaintiffs’ amended complaint. See Defendants’ Joint Motion to
 6   Dismiss and to Strike Plaintiffs’ Amended Complaint, ECF No. 203. The proposed amicus brief
 7   is attached to this motion as Attachment 1. 1 A proposed order granting this motion is attached as
 8   Attachment 2. Counsel for FSA has consulted with counsel for the parties as to whether they
 9   consent to FSA’s motion for leave to file a brief as amici curiae in the above-captioned matter.
10   Plaintiffs’ counsel consent. Defendants’ counsel requested to review an advanced copy of this
11   brief, which we did not agree to provide. Defendants’ counsel do not consent to the filing of this
12   brief. Accordingly, FSA respectfully asks this Court to grant it leave to file the attached brief as
13   amici curiae.
14                       MEMORANDUM OF POINTS AND AUTHORITIES
15           FSA is a non-profit association of companies dedicated to promoting a transparent and
16   sustainable standard essential patent (“SEP”) licensing framework. FSA’s members are
17   innovators of all sizes—from small and medium-sized enterprises to multinational corporations—
18   who hold patents, including SEPs, in a variety of industries, including telecommunications,
19   semiconductors, consumer electronics, and automotive. Worldwide, FSA members employ more
20   than three million people.
21           SEPs cover crucial components in many of FSA’s members’ useful and inventive
22   products. FSA aims to ensure that SEPs are licensed on fair, reasonable, and non-discriminatory
23   (“FRAND”) terms, and that SEP royalties reflect the value of the underlying inventions, and not
24   the exclusivity associated with inclusion in a technology standard or aggregation with other
25   intellectual property. Because FRAND terms generally guarantee licenses to all comers, FSA
26
     1
      Amici and their counsel represent that they have authored the proposed brief accompanying this
27
     motion. No counsel for a party authored the proposed brief in whole or in part, and no person or
28   entity, other than amici and their counsel, made monetary contribution to the preparation or
     submission of the proposed brief.
                                                                             MOTION FOR LEAVE TO FILE
                                                     -2-
                                                                                     3:19-CV-07651-EMC
       Case 3:19-cv-07651-EMC Document 209 Filed 10/27/20 Page 3 of 5



 1   believes that SEP infringement litigation should be avoided except as a last resort. FSA

 2   discourages improper uses of SEP exclusivity, including demands for supracompetitive royalties

 3   and repetitive, seriatim infringement litigation to force compliance with those demands. FSA also

 4   believes SEP holders should be transparent in identifying their putative SEPs to potential

 5   licensees.

 6          “District courts have inherent authority to appoint or deny amici which is derived from

 7   Rule 29 of the Federal Rules of Appellate Procedure.” Jin v. Ministry of State Sec., 557 F. Supp.

 8   2d 131, 136 (D.D.C. 2008) (quoting Smith v. Chrysler Fin. Co., LLC, No. 00-cv-6003 (DMC),

 9   2003 WL 328719, at *8 (D.N.J. Jan. 15, 2003)). In the Northern District of California, “[d]istrict

10   courts frequently welcome amicus briefs from non-parties concerning legal issues that have

11   potential ramifications beyond the parties directly involved or if the amicus has ‘unique

12   information or perspective that can help the court beyond the help that the lawyers for the parties

13   are able to provide.’” Sonoma Falls Developers, LLC v. Nev. Gold & Casinos, Inc., 272 F. Supp.

14   2d 919, 925 (N.D. Cal. 2003) (citing Cobell v. Norton, 246 F. Supp. 2d 59, 62 (D.D.C. 2003)).

15          Standard setting is critical to promoting the dissemination of technology and maintaining

16   a competitive landscape for technology product innovators. See A. Douglas Melamed & Carl

17   Shapiro, How Antitrust Law Can Make FRAND Commitments More Effective, 127 Yale L.J.

18   2110, 2111 (2018) (“[M]any of the benefits generated by the recent and dramatic advances in

19   information technology would have been difficult or impossible to achieve without compatibility

20   standards.”). In order to ensure that standard setting can achieve its intended benefits, operators

21   must be allowed obtain SEP licenses on FRAND terms. Curbing abuses of FRAND

22   commitments is one of amici’s primary concerns. Where these abuses occur, or where the

23   possibility for them to occur is tolerated, the ability of standards to contribute to innovation and

24   economic growth at large is at risk.

25          As an organization dedicated to promoting FRAND licensing for SEPs, proposed amici

26   are uniquely positioned to assist the Court in understanding how defendants’ alleged conduct may

27   undermine the essential goals of standard setting and FRAND commitments and the resulting

28   impact on competition in the market for standardized technologies. Because amici are deeply

                                                                              MOTION FOR LEAVE TO FILE
                                                     -3-
                                                                                      3:19-CV-07651-EMC
       Case 3:19-cv-07651-EMC Document 209 Filed 10/27/20 Page 4 of 5



 1   involved in standard setting and understand the need for strong protections surrounding SEP

 2   licensing, amici respectfully request that the Court grant their Motion for Leave to File the

 3   attached brief as amici curiae.

 4

 5          Dated: October 27, 2020                         Respectfully submitted,

 6
                                                      By:     /s/ Anna T. Pletcher
 7                                                            ANNA T. PLETCHER (Bar #239730)
                                                              apletcher@omm.com
 8                                                            O’MELVENY & MYERS LLP
                                                              Two Embarcadero Center
 9                                                            28th Floor
                                                              San Francisco, CA 94111-3823
10                                                            T: +1-415-984-8700
                                                              F: +1-415-984-8701
11
                                                              IAN SIMMONS (admitted pro hac vice)
12                                                            isimmons@omm.com
                                                              MATT SCHOCK (admitted pro hac vice)
13                                                            mschock@omm.com
                                                              O’MELVENY & MYERS LLP
14                                                            1625 Eye Street, NW
                                                              Washington, DC 20006
15                                                            T: +1-202-383-5300
                                                              F: +1-202-383-5414
16
                                                              Attorneys for Amici Curiae
17                                                            Fair Standards Alliance
18

19

20

21

22

23

24

25

26

27

28

                                                                            MOTION FOR LEAVE TO FILE
                                                    -4-
                                                                                    3:19-CV-07651-EMC
       Case 3:19-cv-07651-EMC Document 209 Filed 10/27/20 Page 5 of 5



 1                                     CERTIFICATE OF SERVICE

 2          I hereby certify that on this 27th day of October, 2020, I caused the foregoing document

 3   entitled Notice of Motion and Motion for Leave to File Brief of Amici Curiae Fair Standards

 4   Alliance in Support of Plaintiffs’ Opposition to Defendants’ Motion to Dismiss and to Strike

 5   Plaintiffs’ Amended Complaint to be filed via the court’s CM/ECF system, which shall send

 6   notice to the counsel of record for the parties.

 7

 8          Dated: October 27, 2020                       By:   /s/ Anna T. Pletcher
                                                                Anna T. Pletcher (Bar #239730)
 9                                                              apletcher@omm.com
                                                                O’MELVENY & MYERS LLP
10                                                              Two Embarcadero Center
                                                                28th Floor
11                                                              San Francisco, CA 94111-3823
                                                                T: +1-415-984-8700
12                                                              F: +1-415-984-8701
13                                                              Ian Simmons (admitted pro hac vice)
                                                                isimmons@omm.com
14                                                              Matt Schock (admitted pro hac vice)
                                                                mschock@omm.com
15                                                              O’MELVENY & MYERS LLP
                                                                1625 Eye Street, NW
16                                                              Washington, DC 20006
                                                                T: +1-202-383-5300
17                                                              F: +1-202-383-5414
18                                                              Attorneys for Amici Curiae
                                                                Fair Standards Alliance
19

20

21

22

23

24

25

26

27

28

                                                                           MOTION FOR LEAVE TO FILE
                                                        -5-
                                                                                   3:19-CV-07651-EMC
